Nicholas C. Woomer-Deters, Assistant Appellate Defender, For Sanders, Adam Joshua
Glenn Gerding, Appellate Defender
Daniel P. O'Brien, Special Deputy Attorney General, For State of North Carolina
Joseph A. Newsome, Attorney at Law, Raleigh, For State of North Carolina
Michael Bonfoey, District Attorney, For the State of North Carolina
ORDER
Upon consideration of the petition filed on the 12th of March 2019 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th of August 2019."
Upon consideration of the petition filed by Defendant on the 12th of March 2019 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th of August 2019."
The following order has been entered on the motion filed on the 12th of March 2019 by Defendant in the Alternative to Remand Case for Evidentiary Hearing:
"Motion Denied by order of the Court in conference, this the 14th of August 2019."